Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bryant Wade (Reg. No. 40,344) on 06/28/2022.
The application has been amended as follows: 

1. (Previously presented) A circuit device that is used for a display device that includes a display panel and a backlight provided with a plurality of light sources, the circuit device comprising: a memory configured to store a program; and 
a processor configured to execute the program so as to: 
receive an input image corresponding to a plurality of pixels of a first zone of the display panel, the first zone being emitted by a light from a first light source of the plurality of light sources, the first light source being driven by a first light source initial driving value; 
obtain a plurality of intensity values corresponding to the plurality of pixels of the first zone; 
receive a designed light intensity distribution value of the first light source of the plurality of light sources;
divide the plurality of intensity values by the designed light intensity distribution value to obtain a corrected plurality of intensity values; 
obtain a largest value of the corrected plurality of intensity values, the first light source initial driving value of the first light source being changed to a first light source corrected driving value corresponding to the largest value of the corrected plurality of intensity values;
correct a first part of the input image by driving the first light source with the first light corrected driving value, the first part corresponding to an image displayed on the first zone of the display panel; and
 output an output image including the corrected first part to display the output image on the display panel and drive the plurality of light sources by a driving value including the first light source corrected driving value.  

13. (Currently amended) A control method of a display device that includes a display panel and a backlight provided with a plurality of light sources for causing a processor to execute a process, the method comprising executing on the processor the steps of: 
receiving an input image corresponding to a plurality of pixels of a first zone of the display panel, the first zone being emitted by a light from a first light source of the plurality of light sources the firs light source being driven by a first light source initial driving value; 
obtaining a plurality of intensity values corresponding to the plurality of pixels of the first zone; 
receiving a designed light intensity distribution value of the first light source of the plurality of light sources;
dividing the plurality of intensity values by the designed light intensity distribution value to obtain a corrected plurality of intensity values; 
obtaining a largest value of the corrected plurality of intensity values, the first light initial driving value of the first light source being changed to a first light source corrected driving value corresponding to the largest value of the corrected plurality of intensity values;
correcting a first part of the input image by driving the first light source with the first light source corrected driving value, the first part corresponding to an image displayed on the first zone of the display panel; and 
outputting an output image including the corrected first part to display the output image on the display panel and drive the plurality of light sources by a driving value including the first light source corrected driving value.   


2. (Canceled)  

3. (Previously presented) The circuit device according to claim 1, wherein the plurality of intensity values of each pixel of the plurality of pixels of the input image are the largest luminance values of a first color component, a second color component, and a third color component in the each pixel of the plurality of pixels of the input image.  

4. (Canceled)  

5. (Previously presented) The circuit device according to claim 1, wherein the processor is configured to obtain a brightness distribution of the backlight illuminating the first zone of the display panel based on the first light source corrected driving value and the designated light intensity distribution value.  

6. (Previously presented) The circuit device according to claim 5, wherein the processor is configured to correct pixel values of the plurality of pixels based on the brightness distribution and output the output image having the corrected pixel values of the plurality of pixels.  

7. (Previously presented) The circuit device according to claim 5, wherein the processor is configured to obtain the brightness distribution with a lower resolution than a resolution of the input image.  

8. (Previously presented) The circuit device according to claim 1, wherein the memory is configured to store the designed light intensity distribution value.  

9. (Original) The circuit device according to claim 1, wherein the plurality of light sources are LEDs, and the display panel is a liquid crystal display panel.  

10. (Original) A display device comprising: the circuit device according to claim 1; the backlight; and the display panel.  

11. (Original) An electronic apparatus comprising: the circuit device according to claim 1.  

12. (Original) A mobile body comprising: the circuit device according to claim 1.
  
Allowable Subject Matter
Claims 1, 3 and 5-12 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHLU OKEBATO/Primary Examiner, Art Unit 2625                                                                                                                                                                                                        6/28/2022